200 F.2d 200
C. H. WEBB, dba Webb Motor Company, et al.v.Fern P. BLACK, Administratrix of the Estate of Thell Black, etc.
No. 4536.
United States Court of Appeals Tenth Circuit.
October 7, 1952.

Appeal from the United States District Court for the District of Utah.
Stewart, Cannon & Hanson, and Harley W. Gustin, Salt Lake City, Utah, and Garrison & Dilts, Cortez, Colo., for appellants.
Arthur H. Nielsen, Salt Lake City, Utah, for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed October 7, 1952, pursuant to stipulation of the parties.